Case 4:19-cr-06063-SMJ   ECF No. 21   filed 11/08/19   PageID.53 Page 1 of 1




                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                               Nov 08, 2019
                                                                    SEAN F. MCAVOY, CLERK
